Opinion issued November 19, 2015.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00660-CV
                           ———————————
                    RONALD K. WOODDELL, Appellant
                                        V.

                      BARBARA WOODDELL, Appellee


      On Appeal from the County Court at Law No. 3 & Probate Court
                         Brazoria County, Texas
                      Trial Court Case No. PR35724


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 29, 2015. Appellant has filed

a motion to dismiss the appeal. It has been more than 10 days since appellant filed

this motion, and no response has been filed. No opinion has issued.
      Accordingly, we grant appellant’s motion and we dismiss the appeal. See

TEX. R. APP. P. 42.1(a), 43.2(f). We dismiss any pending motions as moot.

                                    PER CURIAM
      Panel consists of Justices Higley, Huddle, and Lloyd.




                                        2